Citation Nr: 0703496	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-07 104	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left scapula.

2.  Entitlement to a compensable disability rating for 
residuals of a left shoulder contusion.

3.  Entitlement to a compensable disability rating for a 
cicatrix of the posterior chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two daughters


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida, which, inter alia, 
continued noncompensable initial disability ratings for 
residuals of a fracture of the left scapula, residuals of a 
left shoulder contusion and a cicatrix of the posterior 
chest.  The veteran's claims file was then transferred to the 
Atlanta, Georgia RO.
 
In April 2006, the veteran and his two daughters testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge (videoconference hearing); a copy of the transcript has 
been associated with the record.

The issue of entitlement to a compensable disability rating 
for residuals of a fracture of the left scapula is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a left shoulder contusion are 
not manifested by a limitation of function of the left 
shoulder.

2.  The veteran's cicatrix of the posterior chest is not 
manifested by a limitation of function of the chest muscles.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
a left shoulder contusion are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.118, Diagnostic Code 7805 (2006).

2.  The criteria for a compensable evaluation for a cicatrix 
of the posterior chest are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 
7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a January 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
January 2004 letter informed the veteran what additional 
information or evidence was needed to support his claim, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since a 
higher disability rating is being denied for the issues of 
residuals of a left shoulder contusion and a cicatrix of the 
posterior chest, there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra, in 
deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and examination reports, the 
veteran's videoconference hearing transcript, which includes 
testimony from his two daughters, and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. §  4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the time of his videoconference hearing, the veteran 
contended that compensable disability ratings should be 
assigned for his of residuals of a left shoulder contusion 
and a cicatrix of the posterior chest to reflect more 
accurately the severity of his symptomatology.  

Under the current rating criteria, a maximum 10 percent 
rating is warranted for scars, other than of the head, face 
or neck, that are superficial and that do not cause limited 
motion and cover an area or areas of 144 square inches (929 
square centimeters) or greater under Diagnostic Code 7802, or 
for superficial, unstable scars under Diagnostic Code 7803 or 
for superficial scars, which are painful on examination, 
under Diagnostic Code 7804.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7805 provides 
that other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2006).

Increased rating - residuals of a left shoulder contusion 

A March 2004 VA examination report reflects that the 
veteran's residuals of a left shoulder contusion cause pain, 
and that this occurs constantly.  The examiner observed that 
this does not cause incapacitation or functional impairment.  
There were two scars on the veteran's back, both measuring 
about 5 centimeters by 0.5 centimeter with hyperpigmentation 
and abnormal texture of less that six square inches.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
or limitation of motion.

The veteran's residuals of his left shoulder contusion are 
rated under Diagnostic Code 7805.  As noted above, disability 
ratings for scars under Diagnostic Code 7805 are based on the 
limitation of function of the affected part.  In the present 
case, the function of the veteran's left shoulder is not 
affected by the scars resulting from his in-service 
contusion.  The March 2004 examiner indicated that he had not 
had any prosthetic implants of the shoulder, and that there 
was no functional impairment of his shoulder as a result of 
these residuals.  

The Board also considered rating the veteran's residuals of a 
left shoulder contusion under Diagnostic Codes 7802, 7803, 
and 7804.  However, since the veteran's scars are 
superficial, do not cover an area of 144 square inches, and 
are not unstable or tender, higher ratings are not available 
under these Diagnostic Codes.  Thus, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for the veteran's residuals of a left 
shoulder contusion.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased rating - cicatrix of the posterior chest

A March 2004 VA examination report reflects that the 
veteran's cicatrix of the posterior chest has no symptoms.  
The examiner observed that the bone condition has never been 
infected, that the veteran was not receiving any treatment 
for this condition, and there is no functional impairment 
resulting from the above condition.  

The veteran's cicatrix of the posterior chest is rated under 
Diagnostic Code 7805, based on the limitation of function of 
the affected part.  In the present case, there is no 
functional impairment caused by the veteran's cicatrix of the 
posterior chest.  Thus, the preponderance of the evidence is 
against the assignment of a compensable disability rating for 
the veteran's cicatrix of the posterior chest.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's service connected disabilities at issue 
have resulted either in frequent hospitalizations or 
interfered with his employment.  


ORDER

A compensable disability rating for residuals of a left 
shoulder contusion is denied.   

A compensable disability rating for residuals of a cicatrix 
of the posterior chest is denied.   


REMAND

The duty to assist includes obtaining service medical and 
personnel records, non-VA medical records and Social Security 
Administration (SSA) records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

It appears that the record does not contain all of the 
veteran's VA medical records showing current treatment for 
his service-connected residuals of a fracture of the left 
scapula.  In his videoconference hearing, he reported that he 
had been seeing doctors at the Tuskegee VA medical center.  
The most recent records in the file are from January 2004.  
On remand, VA should obtain any missing medical records from 
the Tuskegee VA Medical Center, in Tuskegee, Alabama.

The March 2004 examiner observed that the veteran's residuals 
of a fracture of the left scapula caused him occasional pain 
but did not cause incapacitation.  He had not had a 
prosthetic implant of the shoulder, but the examiner reported 
that, due to the functional impairment of his left shoulder, 
the veteran could not perform his every day duties and could 
not work.  The general appearance of the veteran's left 
shoulder was within normal limits, and he had full range of 
motion which was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  In his 
videoconference hearing, however, the veteran and his 
daughters testified that he was unable to lift anything with 
his left arm due to weakness and had more pain than he had 
upon examination in March 2004.  In the interest of 
fulfilling VA's duty to assist, and giving the veteran the 
benefit of doubt, he should be scheduled for an 
orthopedic/neurologic examination to ascertain the current 
nature and severity of his service-connected residuals of a 
fracture of the left scapula to include an opinion on the 
veteran's limitation of motion due to pain consistent with 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 
C.F.R. §§ 4.40 and 4.45.  

Accordingly, the case is REMANDED for the following action:

1. VA should ask the veteran to identify 
all health care providers that have 
treated him for his service-connected 
residuals of a fracture of the left 
scapula.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  In particular, VA should obtain 
any treatment records from the VA medical 
center in Tuskegee, Alabama.  If records 
are unavailable, please have the provider 
so indicate.  

2.  After completion of 1 above, VA 
should make arrangements for the veteran 
to be afforded an orthopedic/neurological 
examination to ascertain the current 
nature and extent of severity of his 
service-connected residuals of a fracture 
of the left scapula.  All indicated tests 
or studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The orthopedic/neurological examiner is 
to assess the nature and severity of the 
veteran's service-connected residuals of 
a fracture of the left scapula in 
accordance with the latest AMIE worksheet 
for shoulder disabilities, and offer an 
opinion as to the current nature and 
severity of the disability.  The examiner 
must offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected residuals of a fracture 
of the left scapula.  If pain on motion 
is observed, the examiner must indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examiner must indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of 1 and 2 above, VA 
should readjudicate the appellant's 
claim, to include consideration of the 
applicability of the decision reached in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations, including the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2006).  
Additionally, the RO's consideration of 
referring the claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
(2006) must be documented on 
readjudication.  A reasonable opportunity 
to respond should be afforded before the 
case is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and he representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


